Case 3:21-cv-08080-GMS Document1 Filed 04/22/21 Page 1 of 6

 

ra
7 FILED Ti
——RECEWVED > copy | |
Michael Jarvis Jones
174 Morman Trail APR 22 2021 L

Winslow, AZ 86047

CLERK US DISTRIC Gt COURT

(480) 861-3448 Bisticr or aga SOF

BY
IN UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

Michael Jarvis Jones,

 

— DEPUTY

Plaintiff, CASENUMBER: — CV21-08080-PCT-GMS __
Vv.
City of Winslow, COMPLAINT
Defendant(s).
Jurisdiction

This court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331. This employment
discrimination lawsuit is based on.
1. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 'a7'a7 2000¢, et. seq., for employment
discrimination on the basis of race, color, religion, gender, or national origin.
The plaintiff is a resident of Winslow, Navajo County, AZ and a citizen of the United States. The

defendant, , is a resident of Winslow, AZ and a citizen of the United States. The cause of action arose in

the Prescott division.

Employment Discrimination Complaint

The conduct complained of in this lawsuit involved the following:
Retaliation
The conduct(s) above is referred to in the charge of discrimination. I believe I was discriminated against
because of my:

Gender; Other/Retaliation

The reason(s) above is referred to in the charge of discrimination. The discriminatory conduct occurred at
the defendant's address between September 2019 through June 2020. While serving in the position of 9-1-1
Dispatch Supervisor for City of Winslow Police, starting around September 2019 I became aware of

misconduct involving Daniel J Brown - Chief of Police (now retired) to include sexual misconduct with a

|
|
|
|

 
Case 3:21-cv-08080-GMS Document1 Filed 04/22/21 Page 2 of 6

subordinate female, favors provided to that same female and other women, and overtime funds being
gifted. These items were reported to City of Winslow Human Resources Director David Coolidge on or
about November 8, 2019. After reporting these matters, I (Michael J Jones) was left to remain in an

increasingly hostile workplace in the presence of Daniel J Brown and his "friends".

On December 9, 2019; Daniel J Brown along with Kenneth Arend (my immediate supervisor, later
appointed as Chief of Police) yelled at me for nearly an hour, going over the allegations one by one and
taunting me to argue and prove my case. Immediately after, Kenneth Arend issued a Notice of
Investigation that the Winslow Police Department was investigating me for various allegations of
misconduct. Shortly after being placed under investigation, Daniel J Brown issued orders to alter the terms
and conditions of my employment. I was left to remain in this increasingly hostile workplace, after
seeking relief from Human Resources Director David Coolidge, until my employment was terminated on
June 30, 2020. Prior to my termination, Kenneth Arend sent digital email communication to parties
within the City of Winslow that I was no longer employed (prior to my "Due Process Hearing" to defend
myself against termination). City Manager John Barkley included Kenneth Arend (Interim Chief of
Police) in the Due Process Hearing, creating an increasingly hostile atmosphere, thus making any possible

argument or defense pointless.

Demand

I am seeking the City of Winslow, and the agents of the City of Winslow be held accountable to
the highest degree in accordance with the law.

Lam further requesting that the AZ POST Certifications be stripped of those agents directly
associated to retaliation against me (Arizona Peace Officer Standards and Training - Certification).

Additionally, that other contributing agents be held accountable to the highest degree allowed by

law.
Any other relief or compensation deemed appropriate by the Court and or Jury selected.
Lam also seeking the following amount in monetary compensation: $827,908.31.

The Plaintiff wants a trial by jury.

Administrative Procedure

I have filed a charge of discrimination against the defendant(s) with the Equal
Employment Opportunity Commission or other federal agency on 12/09/2019. I have received a
Notice of Right to Sue Letter (enclosed — dated January 28, 2021 — Case #540-2020-01009).
Case 3:21-cv-08080-GMS Document1 Filed 04/22/21 Page 3 of 6

   

 

 

 

. é oe
Date: hoc ol G. oa] ge ange Pog ews
Michael Jarvis Jones f
174 Morman Trail
Winslow, AZ 86047

(480) 861-3448
Case 3:21-cv-08080-GMS Document1 Filed 04/22/21 Page 4 of 6

Defendant Contact Information:

City of Winslow Arizona
21 N Williamson
Winslow, Arizona 86047

Kylie C. Tenbrook

Attormmey

CITY OF WINSLOW

c/o Pierce Coleman PLLC

7730 E Greenway Road, Suite 105
Scottsdale, AZ 85260
Case See OER SMS Document 1 Filed 04/22/21 Page 5 of 6
oe

EEOC Form 161 (14/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To. Michael J. Jones From: Los Angeles District Office

174 Mormon Trail 255 E. Temple St. 4th Floor

Winslow, AZ 86047 Los Angeles, CA 90012

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
CeO Charge Noo" ooo EEO Representative - - — Téléphone N67
Jake B. DeMarco,

§40-2020-01009 Investigator (213) 785-3056

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.
Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

BE OU OU

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Other (briefly state}

LI

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission
Jake B. DeMarco

 

ones FOR J amuary.28,-2021 .—--—

 

Enclosures(s) Rosa M. Viramontes, (Date issued)

oc:

District Director

Kylie C. TenBrook

Attorney

CITY OF WINSLOW

c/o Pierce Coleman PLLC

7730 E. Greenway Road, Suite 105
Scottsdale, AZ 85260
 

 

 

 

 

Casé 3:21-Cv-08080-GMS Document1 Filed 04/22/21 Page 6 of 6

Enclosure with EEOC
Form 161 (11/2020)

INFORMATION RELATED TO FILING Sutt
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federat or State court under Federal law.
if you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right fo sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you tc decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted oy court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the’ respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

_ ERA suits -must be filed-in.court within-2-veare {2-yoars faravillfu! yielstiones) ofthe allegert EDA undosnayment- baci
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For

example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit

before 7/1/10 — not 12/1/10 — in order to recover unpaid wages due for July 2008. This time limit for filing an EPA

suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.

Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA

claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

if you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
NECAUSE SUGN FEquEsts do NOL lieve you Of ihe reyuirement te wring suit within 90 days.

ATTORNEY REFERRAL AND EEGC ASSISTANCE = -- Aili Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions. about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file. please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

 

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
